

113 SRES 288 ATS: Supporting enhanced maritime security in the Gulf of Guinea and encouraging increased cooperation between the United States and West and Central African countries to fight armed robbery at sea, piracy, and other maritime threats.
U.S. Senate
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 288IN THE SENATE OF THE UNITED STATESNovember 6, 2013Mr. Flake (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 18, 2013Reported by Mr. Menendez, without amendmentJanuary 7, 2014Considered and agreed toRESOLUTIONSupporting enhanced maritime security in the Gulf of Guinea and encouraging increased cooperation between the United States and West and Central African countries to fight armed robbery at sea, piracy, and other maritime threats.Whereas, although the number of armed robbery at sea and piracy attacks worldwide dropped substantially in recent years, such acts in the Gulf of Guinea are increasing, with more than 40 reported through October 2013 and many more going unreported;Whereas the United States imported more than 315,000,000 barrels of oil through the region in 2012, and United States businesses have extensive fixed assets in the region that are important to United States energy security;Whereas the nature of attacks in the Gulf of Guinea demonstrates an ongoing pattern of cargo thefts and robbery, often occurring in the territorial waters of West and Central African states;Whereas there are countries in West and Central Africa that are susceptible to acts of armed robbery at sea and piracy that lack adequate law enforcement and naval capabilities to stop or deter such attacks;Whereas acts of maritime crime raise the costs and risks of trade and commerce in Africa and beyond because the security of vessels, crews, and cargoes cannot be guaranteed;Whereas shipping insurance premiums increase after such attacks, and in so doing, create disincentives for local, regional, and international investors and companies seeking to do business in the region;Whereas imports provide indispensable goods and services for the people of West and Central Africa, generate port fees and customs duties for their governments, and are essential in spurring economic growth and development in the region;Whereas the U.S. Strategy Toward Sub-Saharan Africa issued by President Barack Obama in June 2012 states, “It is in the interest of the United States to improve the region’s trade competitiveness, encourage the diversification of exports beyond natural resources, and ensure that the benefits from growth are broad-based.”;Whereas a vibrant trade relationship between Africa and its partners, including the United States, can lead to expanded economic opportunities that can spur competition, raise productivity, and facilitate job creation in the economies of all participating countries;Whereas the African Union, in collaboration with numerous official and nongovernmental stakeholders, developed the “2050 Africa’s Integrated Maritime Security” strategy (the 2050 AIM STRATEGY) which seeks “to address contending, emerging and future maritime challenges and opportunities in Africa … with a clear focus on enhanced wealth creation from a sustainable governance of Africa’s oceans and seas”;Whereas the African Union’s 2050 AIM STRATEGY seeks to combat “diverse illegal activities which include … arms and drug trafficking, human trafficking and smuggling, piracy, and armed robbery at sea”, among other objectives;Whereas the June 24–25, 2013, meeting of the Gulf of Guinea Maritime Security Heads of State Summit held in Cameroon marked the culmination of a United States Government-supported Economic Communities of Central African States (ECCAS) and Economic Community of West African States (ECOWAS)-led initiative and process that produced an approved ECOWAS–ECCAS Memorandum of Understanding for regional cooperation, and adopted a Gulf of Guinea Code of Conduct to address maritime crime and a Heads of State Political Declaration;Whereas ECOWAS and ECCAS states are working to cooperate and build their joint capacities in order to increase maritime security in the Gulf of Guinea and are working to achieve this goal with such partners as the United Nations Offices for West and Central Africa, the Gulf of Guinea Commission, the International Maritime Organization, the Maritime Organization for West and Central Africa, and the African Union;Whereas the United States Government in the Gulf of Guinea has focused on encouraging multi-layered regional and national ownership in developing sustainable capacity building efforts, including working with partners through the G8++ Friends of Gulf of Guinea Group, to coordinate United States Government maritime security activities in the region;Whereas the United States Government has assisted the countries of West and Central Africa to enhance regional  maritime security through programs such as the “African Partnership Station”, operated by United States Naval Forces Africa “to build maritime safety and security by increasing maritime awareness, response capabilities and infrastructure”, and the “African Maritime Law Enforcement Partnership”, which “enables African partner nations to build maritime security capacity and improve management of their maritime environment through real world law enforcement operations, and through provision of diverse types of training and equipment assistance and participation in diverse regional maritime military exercises”,  as well as by employing analytical tools such as the Maritime Security Sector Reform Guide; andWhereas United Nations Security Council Resolution 2039, “expressing its deep concern about the threat that piracy and armed robbery at sea in the Gulf of Guinea pose to international navigation, security and the economic development of states in the region”, was unanimously adopted on February 29, 2012: Now, therefore, be itThat the Senate—(1)condemns acts of armed robbery at sea, piracy, and other maritime crime in the Gulf of Guinea;(2)endorses and supports the efforts made by United States Government agencies to assist  affected West and Central African  countries to build capacity to combat armed robbery at sea, piracy, and other maritime threats, and encourages the President to continue such assistance, as appropriate, within resource constraints; and(3)commends the African Union, subregional entities such as the ECOWAS and ECCAS, and the various international agencies that have worked to develop policy and program frameworks for enhancing maritime security in West and Central Africa, and encourages these entities and their member states to continue to build upon these and other efforts to achieve that end.